In re Mutual Life Ins. Co./New York; —Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “G”, No. 330650; to the Court of Appeal, First Circuit, No. CW88 1592.
Writ granted. The district court’s preliminary injunction and order dissolving the writ of seizure and sale and ordering the Sheriff for the Parish of East Baton Rouge to issue a writ of possession in favor of the Ole London Towne Partnership in Commen-dam are hereby reversed in their entirety; the writ of possession issued in favor of the Partnership is hereby dissolved; the writ of seizure and sale is hereby fully reinstated, thus allowing the Sheriff’s sale to be rescheduled and to proceed forward in accordance with law.